Citation Nr: 1027950	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right eye 
lagophthalmos.

2.  Entitlement to an initial rating in excess of 10 percent for 
left eye lagophthalmos.

3.  Entitlement to an effective date earlier than July 11, 2006, 
for the grant of service connection for left eye lagophthalmos.

4.  Entitlement to an effective date earlier than September 27, 
1997, for the grant of service connection for enucleation of the 
left eye.

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) based upon service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and July 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The July 2005 rating decision denied 
entitlement to a TDIU and the July 2007 rating decision granted 
service connection for left eye lagophthalmos (and assigned a 10 
percent rating effective from July 11, 2006), denied an increased 
rating for enucleation of the left eye, and denied service 
connection for right eye lagophthalmos.  The Veteran appealed the 
denial of service connection for the right eye lagophthalmos and 
indicated that the effective date for service connection for left 
eye lagophthalmos should be in September 2004.

With respect to the TDIU claim, in July 2005 the Veteran filed a 
notice of disagreement with the July 2005 rating decision that 
denied entitlement to a TDIU.  A statement of the case was issued 
in October 2005 and the Veteran's substantive appeal was received 
in December 2005.  Although the Veteran submitted a statement in 
December 2006 which indicated his wish to withdraw his appeal for 
another unrelated issue, the statement also indicated that he 
wished to keep his TDIU claim open.  Therefore, this claim is 
still on appeal and is currently before the Board.

In April 2010, the Veteran testified at a hearing (Central Office 
hearing) before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for right eye lagophthalmos has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  In addition, the Veteran 
submitted a statement, which was received by the RO in May 
2010, that indicates he would like to request an increase 
in the rating for his anatomical loss of use of the left 
eye.  This claim has not been developed or adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over either issue, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to an initial rating in excess of 10 
percent for left eye lagophthalmos, entitlement to an effective 
date earlier than September 27, 1997 for the grant of service 
connection for enucleation of the left eye, and entitlement to a 
TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the AOJ via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the April 2010 Travel Board hearing, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant of his desire to withdraw his 
appeal of the issue of entitlement to service connection for 
right eye lagophthalmos.

2.  A claim for entitlement to service connection for left eye 
lagophthalmos was not received within one year of the Veteran's 
discharge from service.

3.  A claim for entitlement to service connection for left eye 
lagophthalmos was received on April 20, 2006.

4.  The Veteran's left eye lagophthalmos developed prior to April 
20, 2006.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim of entitlement 
to service connection for right eye lagophthalmos.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for entitlement to an effective date of April 
20, 2006 for the grant of service connection for left eye 
lagophthalmos have been met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his representative, at 
the April 2010 Travel Board hearing, has withdrawn his appeal for 
entitlement to service connection for right eye lagophthalmos.  
Notably, at the Travel Board hearing, the Veteran testified that 
he is seeking service connection for his right eye disability as 
a result of his September 2004 eye surgery.  The Veteran's 
representative specifically stated that the Veteran is not 
seeking direct service connection for right eye lagophthalmos.  
He is only seeking compensation under the provisions of 
38 U.S.C.A. § 1151.  As such, the Board considers this to be a 
withdrawal of the service connection claim for right eye 
lagophthalmos.  Such withdrawal is effective the date the 
notice/testimony was received at the Board.  38 C.F.R. 
§ 20.204(b)(3).  Accordingly, the Board does not have 
jurisdiction to review the appeal for this issue.

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in April 2007 and July 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an earlier effective date for the grant of service connection for 
left eye lagophthalmos, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  Additionally, the notice letters 
informed the Veteran as to disability ratings and effective 
dates.

However, the Veteran is challenging the effective date assigned 
following the grant of service connection for left eye 
lagophthalmos.  Service connection was awarded in a July 2007 
rating decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  
Although the record reflects that the Veteran is in receipt of 
Social Security Administration (SSA) disability benefits, there 
is no evidence that these records would impact the effective date 
claim on appeal.  In this regard, the Veteran claims that the 
effective date for service connection for left eye lagophthalmos 
should be in September 2004 and the SSA benefits were awarded in 
1999.  As such, the SSA records predate the relevant time period 
for this claim by five years.  Therefore, they are not relevant.  

While the VA must obtain the SSA records, the Federal Circuit 
recently stated that the duty to assist is not boundless in scope 
and found the language of the statute to be explicit, that not 
all SSA disability records must be sought; only those that are 
relevant to the Veteran's claim.  It indicated that "relevant 
records" for the purpose of 38 U.S.C. § 5103A are those records 
that relate to the injury for which the claimant is seeking 
benefits and have a reasonable possibility of helping to 
substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 
1317, 1321 (Fed. Cir. 2010).  Because the effective date that the 
Veteran seeks is long after the date of the SSA award, the Board 
finds there is no prejudice in proceeding to adjudicate the 
earlier effective date claim without the SSA records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Earlier Effective Date 

The effective date of an award of service connection based on a 
claim received more than one year after a veteran's discharge 
from service will be the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2009).

Analysis

Historically, the Board notes that in a March 2001 Board 
decision, service connection for enucleation of the left eye was 
granted.  In a May 2001 rating decision implementing the Board's 
decision, the RO granted service connection for enucleation of 
the left eye, assigning a 40 percent rating, effective from 
February 27, 1997.  The March 2001 rating decision also granted 
special monthly compensation for anatomical loss of use of the 
left eye, effective from February 27, 1997.  In May 2001, the 
Veteran submitted a statement indicating that he should receive 
100 percent disability compensation.  In the statement he also 
argued that he was unaware of his right to receive such 
compensation until he applied for Social Security disability in 
1996 after becoming unable to work due to a heart attack in 1992.  
He further stated that his left eye was removed in 1974 and that 
he should have been receiving compensation for 27 years.  This 
appears to be a notice of disagreement with the effective date of 
February 27, 1997, and as such, it is addressed in the Remand 
portion of this decision, in order for a statement of the case to 
be issued on the claim of entitlement to an effective date 
earlier than February 27, 1997 for the grant of service 
connection for enucleation of the left eye.

In the May 2001 statement, the Veteran also requested service 
connection for right eye problems as secondary to his left eye 
disability.  In a September 2002 rating decision, service 
connection for right eye cataracts and retinopathy was denied.  
In September 2002 the Veteran filed a formal claim for TDIU.  In 
a January 2004 rating decision, the RO again denied service 
connection for right eye cataracts/retinopathy.  The TDIU issue 
was deferred.  Thereafter, the Veteran filed a notice of 
disagreement with respect to the denial of right eye cataracts 
and retinopathy and a statement of the case was issued in July 
2004.  The Veteran filed a substantive appeal on the right eye 
cataracts/retinopathy in July 2004.  Entitlement to a TDIU was 
denied in a July 2005 rating decision and the Veteran perfected 
his appeal with respect to that issue in a December 2005 
substantive appeal (following an October 2005 statement of the 
case on the TDIU issue).  Also in July 2004 and October 2004 
statements, the Veteran reiterated that he should be awarded 
compensation from 27 years earlier.

In February 2005, the Veteran submitted a statement that his eye 
disabilities should be increased to at least 60 percent, and with 
unemployability he should be at 100 percent, effective 27 years 
earlier.

On April 20, 2006 the Veteran submitted a statement (Form 21-
4138) which indicates that he has lagophthalmos of both eyes.  It 
also states that the Veteran is still seeking 100 percent 
disability from March 1, 1997.  

A July 11, 2006 VA Form-9 from the Veteran indicates that an 
April 13, 2006 private medical record reflects a diagnosis of 
bilateral lagophthalmos.  It also states that the September 10, 
2004 surgery to remove a portion of the left upper eyelid 
resulted in the inability to completely close both eyelids (the 
condition known as lagophthalmos).  In the statement, the Veteran 
indicated that he wants his disability compensation to be 
increased to 60 percent and then to 100 percent.  The Veteran 
stated that his private medical evidence diagnosing bilateral 
lagophthalmos is credible and should allow for service 
connection.  

In December 2006 the Veteran submitted a statement that indicates 
that his bilateral lagophthalmos remains a claim and that it 
resulted from an operation performed by VA on Sept. 10, 2004.  He 
requested that his bilateral lagophthalmos be rated at 20 percent 
and that his overall disability rating for the eye be increased 
to 60 percent.  

In the July 2007 rating decision granting service connection for 
left eye lagophthalmos, the effective date assigned was July 11, 
2006, the date the RO indicates that the Veteran filed his 
service connection claim.  The Veteran contends that the 
effective date for service connection for left eye lagophthalmos 
should be earlier than July 11, 2006.  In numerous statements 
from the Veteran, it appears that he feels that service 
connection for left eye lagophthalmos should be effective from 
September 10, 2004, the date of the surgery for the left eyelid.

As the Veteran did not file his service connection claim within a 
year after his discharge from service, the effective date for 
service connection will be the later of the date of receipt of 
claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

As noted above, the record reflects that the RO treated July 11, 
2006 as the date of the Veteran's claim for service connection 
for bilateral lagophthalmos.  However, in reviewing the claims 
file, the Board notes that the April 20, 2006 statement reflects 
that the Veteran indicated that he was submitting private medical 
evidence showing that he had bilateral lagophthalmos, which the 
Veteran felt should help him get an increased rating for his eye 
disability.  The Board finds that this correspondence can be 
construed as a claim for service connection for bilateral 
lagophthalmos.  

The record reflects also that his left eye lagophthalmos began at 
a date earlier than April 20, 2006.  As such, April 20, 2006 
should be the effective date for the award of service connection 
for bilateral lagophthalmos. 

An effective date of September 10, 2004 is not appropriate 
because there is no evidence at that time that the Veteran 
submitted a claim for entitlement to service connection for 
lagophthalmos.  Although he submitted statements in July 2004, 
October 2004, and February 2005, they do not mention 
lagophthalmos and at the June 2005 VA examination, lagophthalmos 
was not diagnosed.  Moreover, there was no private medical 
evidence of record at that time showing such a diagnosis.  
Therefore, the Board finds that there is no evidence of any claim 
for entitlement to service connection for lagophthalmos at any 
time prior to April 20, 2006.  Consequently, this is the 
appropriate effective date for service connection.


ORDER

The claim for entitlement to service connection for right eye 
lagophthalmos having been withdrawn, the appeal is dismissed.  

An effective date of April 20, 2006 for the grant of service 
connection for left eye lagophthalmos, is granted subject to the 
criteria governing the payment of monetary benefits.


REMAND

The Board finds that the increased rating claim for left eye 
lagophthalmos is inextricably intertwined with the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for right 
eye lagophthalmos, which has been raised by the record (and for 
which testimony was heard at the Travel Board hearing), but has 
not yet been developed.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that where a decision on one issue would 
have a "significant impact" upon another, and that impact in turn 
could render any appellate review on the other claim meaningless 
and a waste of judicial resources, the two claims are 
inextricably intertwined).  Notably, the only way in which the 
Veteran can achieve a higher, 20 percent rating for his left eye 
lagophthalmos, which is rated under 38 C.F.R. § 4.79, Diagnostic 
Code 6022, is for the disability to be bilateral.  Therefore, the 
38 U.S.C.A. § 1151 issue involving right eye lagophthalmos must 
be addressed before the Board can adjudicate the increased rating 
issue on appeal.

Similarly, the TDIU issue is inextricably intertwined with the 
issue of entitlement to an increased rating for left eye 
lagophthalmos.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any appellate review on the other claim meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined).  Therefore, the TDIU issue cannot be addressed 
until the increased rating issue is decided, and as noted above, 
the increased rating issue is dependent upon the 38 U.S.C.A. 
§ 1151 issue.  Therefore, these issues must be addressed before 
the Board can adjudicate the TDIU issue on appeal.

With regard to the claim for entitlement to an effective date 
earlier than September 27, 1997 for the grant of service 
connection for enucleation of the left eye, the Board notes that 
in a March 2001 decision, the Board granted service connection 
for enucleation of the left eye.  In a May 2001 rating decision 
implementing the Board's decision, the RO granted service 
connection for enucleation of the left eye, assigning a 40 
percent rating, effective from February 27, 1997.  The March 2001 
rating decision also granted special monthly compensation for 
anatomical loss of use of the left eye, effective from February 
27, 1997.  In May 2001, the Veteran submitted a statement 
indicating that he should receive 100 percent disability 
compensation.  In the statement he also argued that he was 
unaware of his right to receive such compensation until he 
applied for Social Security disability in 1996 after becoming 
unable to work due to a heart attack in 1992.  He further stated 
that his left eye was removed in 1974 and that he should have 
been receiving compensation for 27 years.  This appears to be a 
timely notice of disagreement with respect to the effective date 
of February 27, 1997.  To date, the RO has not issued a statement 
of the case regarding the effective date issue.   

Accordingly, the Board is required to remand this issue to the RO 
for the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the claim should be returned to the Board 
only if the Veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
issue of entitlement to an effective date 
earlier than September 27, 1997 for the 
grant of service connection for enucleation 
of the left eye.  The Veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The Veteran should 
be allowed the requisite period of time for 
a response.  If, and only if, the Veteran 
files a substantive appeal on this issue, 
then it should be returned to the Board for 
appellate action.

2.  After the claim for entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for right eye 
lagophthalmos has been properly developed 
and adjudicated, and after any additional 
indicated development is accomplished, the 
AOJ should readjudicate the issues of 
entitlement to an initial rating in excess 
of 10 percent for left eye lagophthalmos 
and entitlement to a TDIU, based upon the 
entire record, including the evidence 
newly submitted at the Travel Board 
hearing.  If the benefits sought on appeal 
remain denied, the AOJ should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond before returning the case to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


